UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4324
DARON BENJAMIN SWYGERT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-296)

                  Submitted: November 26, 2001

                      Decided: January 17, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Jane Barrett Taylor, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SWYGERT
                              OPINION

PER CURIAM:

   Daron Benjamin Swygert appeals his conviction and 240-month
sentence following his guilty plea to one count of possession with
intent to distribute cocaine base, commonly known as "crack"
cocaine, while having a prior drug felony conviction in violation of
21 U.S.C.A. § 841(a)(1) (West 1999). Swygert’s attorney filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1976), raising
the issues of compliance with Fed. R. Crim. P. 11 and sentencing
under § 841, but stating that, in his view, there are no meritorious
issues for appeal. Swygert filed a supplemental pro se brief raising the
issues of whether his sentence violated Apprendi v. New Jersey, 530
U.S. 466 (2000), and whether the district court erred by determining
the substance for which he was convicted met the statutory definition
of cocaine base.

   Our review of Swygert’s guilty plea and the Rule 11 hearing
reveals no error. United States v. DeFusco, 949 F.2d 114, 117-18 (4th
Cir. 1991). Swygert was charged in the indictment with a drug quan-
tity in excess of fifty grams of crack cocaine while having a prior fel-
ony drug conviction. Because his sentence of 240 months is not above
the statutory maximum in § 841(b)(1)(C), Apprendi is not implicated.
See United States v. Promise, 255 F.3d 150 (4th Cir. 2001) (en banc),
petition for cert. filed, ___ U.S.L.W. ___ (Sept. 20, 2001) (No. 01-
6398); United States v. Dinnall, No. 99-4936, 2001 WL 1229174, at
*3 & n.3, ___ F.3d ___ (4th Cir. Oct. 15, 2001). Finally, punishment
for drug trafficking offenses is based on the total quantity of the sub-
stance distributed, not the pure amount of the drug; thus, basing Swy-
gert’s sentence on the total quantity of the substance distributed was
not in error. Chapman v. United States, 500 U.S. 453, 461 (1991).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Swygert’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such petition would be friv-
olous, then counsel may move in this court for leave to withdraw
                     UNITED STATES v. SWYGERT                      3
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED